          Case 3:21-cv-01644-MMC Document 75 Filed 06/30/21 Page 1 of 5




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         JUN 30 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
TWITTER, INC.,                                  No.   21-15869

                 Plaintiff-Appellant,           D.C. No. 3:21-cv-01644-MMC
                                                Northern District of California,
 v.                                             San Francisco

KEN PAXTON, in his official capacity as         ORDER
Attorney General of Texas,

                 Defendant-Appellee.

Before: SILVERMAN, NGUYEN, and R. NELSON, Circuit Judges.

Order by Judges NGUYEN and R. NELSON, Dissent by Judge SILVERMAN

      The motion for an injunction pending appeal (Docket Entry No. 11) is

denied.

      Twitter has not shown that it is likely to succeed on the merits. See Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). We preliminarily conclude

that Twitter’s motion for injunctive relief is premature. See Wolfson v. Brammer,

616 F.3d 1045, 1058 (9th Cir. 2000) (quoting Thomas v. Anchorage Equal Rts.

Comm’n, 220 F.3d 1134, 1138–39 (9th Cir. 2000) (en banc)). Here, there is no

indication that any action has been taken to enforce the Civil Investigative Demand

(“CID”) and Paxton appears to lack authority to sanction Twitter for failure to

comply with the CID without first filing a separate enforcement action. See
        Case 3:21-cv-01644-MMC Document 75 Filed 06/30/21 Page 2 of 5




Reisman v. Caplin, 375 U.S. 440, 449 (1964); accord Google, Inc. v. Hood, 822

F.3d 212, 226 (5th Cir. 2016) (rejecting Google’s pre-enforcement challenge

because the state’s non-self-executing subpoena was “not ripe for review”).

      Moreover, Twitter has not provided facts sufficient to support a real risk of

imminent harm through self-censorship or otherwise. Twitter’s vague allegation of

a chilling effect on its internal moderation deliberations, without more, is

insufficient to satisfy its burden to establish imminent harm necessary for issuance

of an injunction.

      Twitter relies on inapposite cases where plaintiffs raise challenges to state

statutes. See Cal. Pro-Life Council, Inc. v. Getman, 328 F.3d 1088 (9th Cir. 2003);

Wolfson, 616 F.3d 1045. In those cases, there was no question that plaintiffs were

subject to the statutes at issue nor was there any question regarding the state’s

authority to enforce those statutes. But the CID here appears to be non-self-

executing. We therefore deny the injunction. See Winter, 555 U.S. at 20.

      As this is a preliminary analysis, we defer a final determination of ripeness

to the merits panel.

      DENIED.




                                          2
        Case 3:21-cv-01644-MMC Document 75 Filed 06/30/21 Page 3 of 5




SILVERMAN, Circuit Judge, dissenting:

      The district court never reached the merits of Twitter’s original request for

preliminary injunctive relief. It never got that far. It dismissed the case as unripe.

I respectfully disagree.

      Twitter alleges that Texas Attorney General Ken Paxton has already

commenced an investigation in retaliation for its exercise of its First Amendment

rights. Twitter alleges (and it is undisputed) that the investigation has in fact

begun. Twitter further alleges that its First Amendment rights have already been

chilled by Paxton’s having sicced his investigators on it for political reasons. An

allegation that a person, company, or the people who run the company would be

chilled – and chilled immediately – by such action is not implausible.

      We have given greater latitude in ripeness inquiries in the context of First

Amendment claims. Wolfson v. Brammer, 616 F.3d, 1045, 1058 (9th Cir. 2000).

For example, in First Amendment challenges to state statutes, we don’t require

actual enforcement of the statute in order for the challenge to be ripe for review.

See California Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1095 (9th Cir.

2003). And we’ve already recognized that a chilling effect on First Amendment

activity can be sufficient “injury in fact” to sustain jurisdiction, even where the

investigation is merely threatened. See, e.g., Arizona Right to Life Political Action

Committee v. Bayless, 320 F.3d 1002, 1006 (9th Cir. 2003). As we said in


                                           3
          Case 3:21-cv-01644-MMC Document 75 Filed 06/30/21 Page 4 of 5




Wolfson, “[t]he Supreme Court has repeatedly pointed out the necessity of

allowing pre-enforcement challenges to avoid the chilling of speech.” 616 F.3d at

1060.

         In sum: (1) the Texas Attorney General’s investigation is not just threatened,

but is presently underway; and (2) Twitter has plausibly alleged that the chilling

effect was felt immediately – as soon as Twitter learned that it was in Paxton’s

cross hairs because of how it handled President Trump’s Twitter account. That’s

ripe enough for me. We can’t deal with green bananas, but they needn’t have

turned brown, either.

         Because the claim is ripe, the next question is whether the motion for an

injunction pending appeal should be granted. “The loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Furthermore, Paxton has not

shown he’d suffer any significant harm in the event of an injunction, particularly

since he had previously agreed to what has been referred to as a “standstill

agreement.” Therefore, I conclude that the balance of hardships tips in Twitter’s

favor.

         Because Twitter is likely to prevail on its appeal of the ripeness ruling, and

because Twitter is likely to suffer irreparable harm in the absence of temporary

injunctive relief, I would grant the injunction pending full resolution of the appeal.


                                             4
        Case 3:21-cv-01644-MMC Document 75 Filed 06/30/21 Page 5 of 5




Such a ruling would enjoin Paxton from presently enforcing the “civil investigation

demand” he initiated, and would merely have the effect of keeping in place the

“standstill agreement” he previously stipulated to, until this appeal is decided one

way or the other.




                                          5
